Watson, J.
In accordance with stipulation of counsel that the items of merchandise marked “B” covered by the foregoing protests consist of rattancore coolie hat planters, sleighs, modern shaped trays, serving trays, snack trays, and'hanging planters similar in all material respects to those the subject of Royal Cathay Trading Co. and W. J. Byrnes & Co. et al. v. United States (56 Cust. Ct. 371, C.D. 2662); that the items of merchandise marked “C” consist of trays, serving trays, snack trays, display trees, etc., which are in no part of rattan, similar in all *1008material respects to those the subject of Quon Quon Company v. United States (48 Cust. Ct. 440, Abstract 66729); and that the items of merchandise marked “H” consist of rattancore plate mats similar in all material respects to those the subject of Imported Merchandise Company v. United States (52 Cust. Ct. 313, Abstract 68437), the claim of the plaintiff was sustained.